Citation Nr: 0504221	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-13 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected fracture of the right third, fourth and 
fifth metacarpals, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for gastritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1995 to May 
2002; according to an October 2003 statement from his 
representative, he is currently on active duty.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which continued the veteran's 10 percent 
disability rating for service-connected fracture of the right 
third, fourth and fifth metacarpals and denied service 
connection for gastritis.

The veteran was scheduled for a travel board hearing at the 
RO in November 2003.  He canceled the hearing in October 2003 
because he had been called back to active duty.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran is contesting the initial disability rating 
assigned for his service-connected fracture of the third, 
fourth and fifth metacarpals, currently evaluated as 10 
percent disabling under Diagnostic Codes 5299-5228 [thumb, 
limitation of motion].  Specifically, he contends that his 
right, or dominant, hand symptomatology, to include pain and 
numbness that intensifies with such activities as writing and 
typing, warrants a higher disability rating.  

The veteran also disagrees with the denial of service 
connection for gastritis.  Specifically, he contends that he 
was hospitalized for stomach problems in Bamberg, Germany in 
the summer of 2001, and the pain in his stomach has persisted 
since that time.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development. 

Reasons for Remand

Procedural matters

(i.)  Regulatory amendments

During the pendency of this appeal, the applicable rating 
criteria for ankylosis and limitation of motion of the digits 
of the hand, found at 38 C.F.R. § 4.71a, were amended 
effective August 26, 2002.  See 67 Fed. Reg. 48, 784 (July 
28, 2002).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  Based on a review of the claims 
folder, it appears that the RO applied the amended criteria 
to the veteran's claim.  However, the veteran was not 
furnished notice of the more recent changes in the April 2003 
statement of the case (SOC).  

(ii.)  Potential hearing request

In the veteran's substantive appeal (VA Form 9) filed in May 
2003, he requested a hearing before a Veterans Law Judge at 
the RO.  However, in an October 2003 statement the veteran's 
representative indicated that the veteran could not appear 
due to the fact that he had been called back to active duty.  
The representative requested that the case be decided on the 
evidence of record.  However, as the claim is being remanded 
for additional development, the AOJ should ascertain whether 
the veteran still desires a personal hearing in regards to 
his claims and whether he would be available for such 
hearing, which need not necessarily be conducted at the 
Chicago RO.  

Evidentiary matters

(i.)  VA examination

The Board additionally finds that additional development of 
the veteran's claim of entitlement to service connection for 
gastritis is required in order to properly adjudicate the 
claim.  In essence, questions as to whether the veteran has a 
gastrointestinal disability remain.  Specifically, the claims 
folder shows evidence of complaints of abdominal pain in 
service, along with a hospitalization in a German hospital 
for eight days in November, with what appears to be a 
diagnosis of an irritable colon (the particular record is in 
German; the translator determined the diagnosis was 
illegible).  The veteran presented for a VA examination in 
September 2002, and despite tenderness in the right and left 
lower quadrants, the examiner stated that there was "no 
gastritis found;" no other diagnosis was made.  

Based on the fact that there is indication that the veteran 
had stomach problems in service and the veteran's September 
2002 VA was limited specifically to gastritis, the Board 
feels that a more thorough examination problems is in order.   

(ii.)  Updated service medical records

Based on the fact the veteran was called to active duty 
sometime around October 2003, the RO should obtain copies of 
recent service medical records, if such are reasonably 
available.

Accordingly, these issues must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  The veteran should be informed of 
the most recent change in the 
regulations governing ankylosis and 
limitation of motion of the digits of 
the hands and fingers.  In conjunction 
with such notification, the veteran 
should be provided with a copy of the 
revised regulations, and he should be 
informed that he may submit additional 
evidence that addresses the revised 
regulations.  VBA should also 
ascertain whether the veteran wants a 
personal hearing in regards to his 
claims.  If so, a hearing should be 
scheduled at an RO consistent with the 
veteran's current location.

2.  VBA should request the veteran's 
service medical records for his second 
period of active duty beginning around 
October 2003, if such are reasonably 
available.

3.  Upon completion of the above 
development, VBA should schedule the 
veteran for an examination to 
determine the existence, nature and 
etiology of any current 
gastrointestinal disability.  If a VA 
examination is not feasible because 
the veteran is still on active duty, 
appropriate arrangements should be 
made with the service department or 
other agency to complete the 
examination.

The claims folder should be made 
available to the examiner.  The 
examiner should express an opinion as 
to whether any diagnosed 
gastrointestinal disability is as 
least as likely as not related to the 
veteran's active service.  A report of 
the examination should be associated 
with the veteran's VA claims folder.

4.  After accomplishing any additional 
development it deems to be necessary, 
VBA should review the evidence of 
record and readjudicate the veteran's 
claims of entitlement to increased 
ratings for fracture of the third, 
fourth and fifth metacarpals and 
entitlement to service connection for 
a gastro-intestinal disorder.  If 
these claims remain denied, in whole 
or in part, VBA should provide the 
veteran with a supplemental statement 
of the case (SSOC) and should allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




